--------------------------------------------------------------------------------



Exhibit 10.4



AMENDMENT NO. 1 TO THE NOTE PURCHASE AGREEMENT


This Amendment No. 1 to the Note Purchase Agreement (this “Amendment”), dated as
of February 3, 2019 (the “Effective Date”), is entered into by and among Top
Image Systems Ltd., a company limited by shares incorporated under the laws of
the State of Israel (“Borrower”), the subsidiaries of the Borrower, as
guarantors, set forth on the signature pages hereto (each, a “Guarantor” and
collectively, the “Guarantors”), the purchasers from time to time party to the
Note Purchase Agreement (the “Purchasers”) and HCP-FVE, LLC, a Delaware limited
liability company, as collateral agent for itself and the Purchasers (in such
capacity and together with its successors and assigns, the “Collateral Agent”).


RECITALS


A.          The Borrower, Guarantors, Purchasers and Collateral Agent are
parties to that certain Note Purchase Agreement, dated as of January 18, 2019
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Note Purchase Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Note
Purchase Agreement).


B.          The Borrower has requested that Purchasers and Collateral Agent
agree to certain amendments to the Note Purchase Agreement and Purchasers and
Collateral Agent have agreed to do so pursuant to the terms and conditions set
forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.          Amendment.  Subject to the terms and conditions set forth herein,
effective as of the Effective Date, the Note Purchase Agreement is hereby
amended as follows:




(a)
The definition of “Material Acquisition Change” found in Section 1.1 of the Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:



““Material Acquisition Change” means (y) the failure of the Merger Agreement to
have been executed by the Borrower and the other parties thereto by February 3,
2019 or (z) the termination of the Merger Agreement.”




(b)
Section 3.2(a) of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:



“Scheduled Redemptions of Notes.  The Borrower shall redeem the Notes issued by
it on May 31, 2019 (the “Maturity Date”) by payment in cash in full of the
entire outstanding principal balance thereof, plus all unpaid interest accrued
thereon through the date of redemption, plus all outstanding and unpaid
Obligations to the Purchasers of the Notes under the Note Documents through the
date of redemption and pay to the Collateral Agent all other outstanding
Obligations payable to the Collateral Agent under the Note Documents.”



--------------------------------------------------------------------------------

2.          Acknowledgement and Reaffirmation.  Except as specifically set forth
herein, nothing in this Amendment waives, amends or modifies any term of the
Note Purchase Agreement or any of the other Note Documents, all of which are
ratified and confirmed and remain in full force and effect.  In addition,
nothing in this Amendment shall be deemed or construed to be a satisfaction,
novation or release of the Note Purchase Agreement, the other Note Documents or
any of the Obligations.  The foregoing amendments shall not be deemed to modify
or affect the obligations of the Loan Parties to comply with each and every
other obligation, covenant, duty or agreement under the Note Purchase Agreement
and the other Note Documents.  The foregoing amendments shall not be construed
to in any way obligate the Collateral Agent or the Purchasers to amend, consent
to or waive any other matter, any Default or Event of Default under the Note
Purchase Agreement or the other Note Documents that have occurred or that may
occur from and after the date hereof.  In furtherance of the foregoing, the Loan
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant Liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the Note Documents, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of the Note Documents to which it is a party, and ratify
and reaffirm their grants of Liens on or security interests in their properties
pursuant to the Note Documents to which they are a party, respectively, as
security for the Obligations under or with respect to the Note Purchase
Agreement and the other Note Documents, and confirm and agree that such Liens
and security interests are valid and subsisting and secure all of the
Obligations (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with the Note Purchase
Agreement or any other Note Document), and agree that this Amendment shall in no
manner impair or otherwise adversely affect such obligations, Liens or security
interests.


3.          Effectiveness.  This Amendment shall become effective as of the
Effective Date upon the execution and deliver of this Amendment by each of the
parties hereto.


4.          Representations and Warranties.  The Loan Parties represent and
warrant to the Purchasers and the Collateral Agent that: (a) no consent or
approval of, or exemption by any Person is required to authorize, or is
otherwise required in connection with the execution and delivery of this
Amendment by the Loan Parties which has not been obtained and remains in full
force and effect; and (b) as of the date hereof and after giving effect to this
Amendment, each of the representations and warranties of the Loan Parties set
forth in the Note Purchase Agreement and the other Note Documents is true and
correct in all material respects, except to the extent such representations and
warranties speak as to an earlier date, in which case the same are true, correct
and complete as to such earlier date.


5.          Release.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM THE COLLATERAL AGENT OR THE PURCHASERS.  EACH LOAN
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
COLLATERAL AGENT AND THE PURCHASERS, THEIR RESPECTIVE AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH LOAN PARTY MAY NOW OR HEREAFTER
(WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR ANTICIPATED) HAVE AGAINST
ANY OF THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE NOTE PURCHASE AGREEMENT AND/OR THE OTHER NOTE DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE NOTE PURCHASE
AGREEMENT OR THE OTHER NOTE DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.


2

--------------------------------------------------------------------------------

EACH LOAN PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS AND OTHER LEGAL
REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS
AND AGREES WITH AND IN FAVOR OF EACH OF THE RELEASED PARTIES THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY THE LOAN
PARTIES PURSUANT TO THIS SECTION 5.  IF ANY LOAN PARTY OR ANY OF ITS SUCCESSORS,
ASSIGNS OR OTHER LEGAL REPRESENTATIVES VIOLATES THE FOREGOING COVENANT, THE LOAN
PARTIES AND THEIR SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES SHALL PAY, IN
ADDITIONAL TO SUCH OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A RESULT
OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASED PARTY
AS A RESULT OF SUCH VIOLATION.


IN ENTERING INTO THIS AMENDMENT, THE LOAN PARTIES HAVE CONSULTED WITH, AND HAVE
BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY
AGREE AND ACKNOWLEDGE THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET
FORTH IN THIS SECTION 5 DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS,
ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY THEREOF.  THE
PROVISIONS OF THIS SECTION 5 SHALL SURVIVE THE TERMINATION OF THE NOTE PURCHASE
AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


6.          Fees and Expenses.  Borrower shall pay to the Collateral Agent for
the ratable account of the Purchasers an amendment fee (the “Amendment Fee”) in
the amount of $5,513.81 per day for each day from April 1, 2019 through May 31,
2019 that any of the Indebtedness evidenced by the Notes or the Amended and
Restated Secured Convertible Note, dated as of January 18, 2019, by and between
the Borrower and HCP-FVE, LLC in the initial aggregate principal amount of
$5,861,657.47 (as the same may be increased by any interest that is capitalized
in accordance with the terms of such Amended and Restated Secured Convertible
Note), or any other Obligations, remains outstanding.  The Borrower shall pay
the Amendment Fee to the Collateral Agent in cash on the sooner of (i) the sale
of the Borrower; or (ii) May 31, 2019; provided, however, if an Event of Default
occurs, any outstanding portion of the Amendment Fee shall be immediately due
and payable.  For the avoidance of doubt, if the sale of the Borrower occurred
on April 30, 2019, the Amendment Fee in the amount of $165,414.30 would be due
and payable on that date.  The Borrower shall pay all reasonable and documented
costs and expenses of the Purchasers and the Collateral Agent in connection with
the preparation, execution and delivery of this Amendment (including attorneys’
fees).  Failure to comply with the foregoing obligations by the applicable date
shall result in an immediate Event of Default under the Note Purchase
Agreement.  The Borrower acknowledges that the Amendment Fee is in addition to
the other amounts due and payable under the Fee Letter.  The Purchasers and
Collateral Agreement hereby agree that any reference to March 31, 2019 in the
Fee Letter or the Note shall hereafter be deemed to refer to May 31, 2019.


3

--------------------------------------------------------------------------------

7.          No Third Party Beneficiaries.  This Amendment and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns.  No other person shall have or be
entitled to assert rights or benefits under this Amendment.


8.          Entirety.  This Amendment (together with the Note Purchase Agreement
and the Note Documents) embodies the entire agreement among the Loan Parties,
Collateral Agent and the Purchasers and supersedes all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


9.          Counterparts; Facsimile Delivery.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic transmission shall be effective as an original.


10.          Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.


[Signature Pages Follow]


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


LOAN PARTIES:


 
BORROWER:


TOP IMAGE SYSTEMS LTD.

By:          /s/ Brendan Reidy          
Name:     Brendan Reidy
Title:  CEO


GUARANTORS:
TIS AMERICAS, INC.
T.I.S. AMERICA, INC.
TOP IMAGE SYSTEMS UK LIMITED
TOP IMAGE SYSTEMS DEUTSCHLAND GMBH
TOP IMAGE SYSTEMS (2007) UK LTD.
TOP IMAGE SYSTEMS JAPAN LTD.
TOP IMAGE SYSTEMS (ASIA PACIFIC) PTE LTD.
TOP IMAGE SYSTEMS (SINGAPORE) PTE LTD


PURCHASER:


 
HCP-FVE, LLC


By:      /s/ Martin Hale          
Name: Martin Hale Jr.
Title:    Managing Member



COLLATERAL AGENT:


 
HCP-FVE, LLC


By:          /s/ Martin Hale          
Name:     Martin Hale Jr.
Title:       Managing Member





--------------------------------------------------------------------------------